 

oO United States District Court :

Ss

 

 

SOUTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA McAl len Division
YN, | CRIMINAL COMPLAINT
Daina Darlene Loper _ Case Number: M-19- (|! f-M
YOB: 1993

COC: United States

Name and Address of Defendant
I the undersigned complainant, state the following is true and correct to the best of my
knowledge and belief. On or about May 15, 2019 in Hidalgo County, in
the Southern District of Texas defendant(s) did,

 

knowing or in reckless disregard of the fact that an alien has come to, entered, or remains in the United States
violation of law, transports, or moves or attempts to transport or move such alien within the United States by
means of transportation or otherwise, in furtherance of such violation of law and brought the alien for the
purpose of commercial advantage or private gain,

in violation of Title 8 United States Code, Section(s’ _1324(a)(1)(A)(ii) & 1324(a)(2)(B)Gi)
I further state that I am a(n) Customs and Border Protection Officer and that this complaint is based on the
following facts:

 

See Attachment

Continued on the attached sheet and made a part of this complaint: [| Yes No

. . “pow
Sworn to before me and subscribed in my presence, 7) hen >

Approve d ley A ww lb Grey anne 5/10] 1F Signature of Complainant

 

Approved By: Alexis Garcia Nidia Trevino
Printed Name of Complainant
May 16,2019 ©. 56: 3ba.h. at _MeAlllen, Texas

 

 

Date nd State
Juan F. Alanis
U.S. Magistrate Judge

Name and Title of Judicial Officer Aum of Judicial Officer
 

a

Case 7:19-mj-01118 Document 1 Filed on 05/16/19 in TXSD_ Page 2 of 2

Attachment A

The defendant, a United States citizen, attempted to bring illegally into the United States through
the Hidalgo Port of Entry an undocumented minor J.M.O.P. (male, 5 years old), a Mexican
citizen, as a United States citizen. At pedestrian primary, the defendant claimed the child as her
own and presented a City of Mission, Texas birth certificate bearing the name A.I.A. as proof. _
The defendant and child were referred into secondary due to J.M.O.P. not being able to answer
basic questions. .

In secondary, upon further inspection, the defendant admitted that she was not the child’s mother
and that the child was in fact not a citizen of the United States. The defendant stated that she
does not know the child’s name, who his parents are and initially claimed she was forced into
bringing the child illegally. The defendant went on to say that she had been propositioned by an
unknown male whom she met through a friend in Mexico. She claimed that she met the same
man at an unknown location aboard a taxi on the Mexican side of the Reynosa International
Bridge. She admitted that she took custody of the child, walked across the International Bridge
and presented the child her own. She admitted that she used her true child’s birth certificate in
order to facilitate J.M.O.P’s entry. The defendant stated that she was going to turn the child over
to an unknown person at the Whataburger restaurant located in Hidalgo, Texas. For her services,
the defendant claimed she was going to be paid but was unaware of the amount.

Database queries revealed J.M.O.P. did not have any legal status to enter the United States.
Contact was made with the child’s mother whom stated she was living in Louisiana.. She agreed
to travel to the Port of Entry to reunite with her child.
